Fourth Court of Appeals
                               San Antonio, Texas
                                   September 28, 2015

                                   No. 04-15-00305-CR

                                 Brian Keith GORHAM,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10383
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file brief is GRANTED. The
appellant’s brief is due on October 30, 2015.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court